Citation Nr: 1758978	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  07-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) to include bilateral HIV ear infection/rash.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from July 1980 to July 1983 and from August 1, 1991 to August 30, 1991 in the Army National Guard.  He had numerous periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard from January 1984 to July 1995 before being discharged in July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran also has pending claims seeking service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating due to individual unemployability as a result of service-connected disability (TDIU).  The claim for PTSD is pending action before the RO.  The claim for TDIU was denied by the RO in a statement of the case dated October 20, 2017, and has not been appealed. Consequently, these claims will not be adjudicated at this time

The Board previously remanded the case for additional development in July 2009, February 2010, April 2011, and April 2016.   Most recently, the case was remanded to obtain a medical opinion regarding the Veteran's periods of active duty for training in the National Guard.  The requested medical opinion having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence of record shows that HIV is not related to service and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

HIV was not incurred in or aggravated by military service. 38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be obtained on his behalf, or that the VA examinations he underwent in support of this claim were inadequate. No further notification or assistance is thus necessary. 


Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If certain chronic disorders, enumerated in 38 C.F.R. § 3.309(a) are manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  HIV is not a disease that is eligible for presumptive service connection.  Therefore, service connection cannot be granted on a presumptive basis; even though the Veteran's HIV manifested within one year of his separation from service.

Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c). Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year. It can also refer to the Reservist's or Guardsman's initial period of training. 

Inactive duty training (INACDUTRA) includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year. These drills are deemed to be part-time training.

Analysis

The Veteran contends that he was first diagnosed with HIV in 1996, and that he was discharged from the Army National Guard in 1998 because he had tested positive for the disease. The Veteran most recently served on ACDUTRA from April 30, 1994 to July 7, 1994; July 25, 1994 to August 19, 1994; and from July 6-7, 1995.

A September 2006 memorandum indicates that service treatment records (STRs) for the Veteran's first period of active duty are unavailable.  STRs for the Veteran's National Guard service do not show a diagnosis or treatment for HIV.  The Veteran was tested for HIV in June 1993 and October 1994 with negative results. In a July 1991 medical history, the Veteran denied being treated for HIV or a venereal disease.  In July 1992, the Veteran was diagnosed with bronchitis.  In May 1994, he was treated for watery diarrhea, bloody stool, body aches, vomiting, and dizziness.  A chest X-ray revealed a large, confluent infiltrate in the right middle lobe consistent with pneumonitis.  An undated form indicates that the Veteran was not qualified for overseas duty, but did not state the reasons for this conclusion.  STRs do not contain a separation examination.  

Personnel records show that the Veteran's MOS was food support specialist.  A National Guard Report of Separation and Record of Service (NGB Form 22) reflects that the Veteran was discharged because his service obligation had expired.

According to Social Security Administration (SSA) records, the Veteran contends he was diagnosed with HIV in February 1996 at the Los Angeles VAMC.  According to a signed September 2006 Form 21-4142, the Veteran indicated he received medical treatment at the West Los Angeles VA hospital from 1992 to 2006.  The claims file contains VA treatment records from 1998 to 2006.  April 1999 VA records indicate that the Veteran had "documented HIV infection since 1996," and that the disease was "probably acquired by sex" as there was no history of intravenous drug use.  However, no VA treatment records were obtained prior to 1998 

Post service, a June 2010 VA examination report shows that the Veteran reported a history of being diagnosed with HIV in 1996.  The examiner noted that personnel records did not support the Veteran's contention that he was discharged from the National Guard because he had HIV. The examiner noted that the medical record contained a positive HIV test dated January 1998, but found no history of opportunistic infections or other diagnosed disorders that would otherwise serve to document the timing of HIV infection.  The examiner wrote "if this patient's period of service extends to July, 1998, then it is definite that he became HIV positive prior to discharge."  The examiner also wrote "if a determination needs to be made that [the Veteran] was HIV positive in 1996, this cannot be determined with certainty without specific documentation of a positive lab test."  The examiner also noted that the Veteran's CD4 count in 1998 was very low, and that a low CD4 generally takes "a few years" to develop.  Therefore, the examiner concluded that "it is more likely than not" that the Veteran had HIV for "at least two years prior" to January 1998 and that "it is more likely than not that [the Veteran] became infected with the HIV virus as far back as January, 1996."  

The Board found the June 2010 opinion was inadequate because it did not consider the specific dates of the Veteran's periods of ACDUTRA.  The Board found that the opinion suggested that the Veteran could have contracted the HIV infection during one of his last periods of ACDUTRA, but further development was necessary to consider the specific periods of ACDUTRA. 

VA medical opinions were obtained in April 2013 and September 2014.  The Board found these opinions were also inadequate for the same reason as the June 2010 VA opinion.  The Board found that these opinions regarded the Veteran's service as active duty when, in fact, he was on inactive duty with the National Guard.  The Board noted that simply because the Veteran was diagnosed to have HIV while he was enrolled in the National Guard does not mean that he should be service-connected for HIV. The real issue is whether he has achieved the status of "veteran" for purposes of his National Guard service in order to obtain service connection for any injury or disease incurred or aggravated in the line of duty during that period of inactive service.  See 38 U.S.C. §§ 101(2), 101(24), 1131; 38 C.F.R. § 3.1(d), 3.6(a); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

The claimant in this case is a "veteran" based on his active duty service from July 1980 to July 1983.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  

However, his claim is not based on that period of active duty service, but on his period of National Guard service from January 1984 to July 1998.  In order for him to achieve "veteran" status for his National Guard service and be eligible for service connection for a disability claimed to have been incurred during such service, the record must establish that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or he was disabled from an injury incurred or aggravated during inactive duty training.  See Mercado-Martinez v. West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 470; Biggins v. Derwinski, 1 Vet. App. at 478.  

Therefore, service connection for HIV is warranted only if the Veteran's current disability was incurred or aggravated during a period of active duty or ACDUTRA. That is, even though the appellant served in the U.S Army for a number of years, service connection may only be established if a disease occurred during a period of active duty or ACDUTRA. Incurrence or aggravation of a disease during a period of INACDUTRA is not possible under the current law and regulations and therefore is irrelevant to a service connection determination. In this case, since HIV is a disease, the Veteran's HIV must have been incurred or aggravated in the line of duty during a period of active duty for training in order for him to be eligible for service connection. 

Pursuant the most recent Board remand, the VA provided another medical opinion in April 2016.  The VA examiner was requested to opine whether it is less likely than not that the veteran contracted HIV during each of the Veteran's periods of ACDUTRA.  The VA examiner provided opinions for each period of ACDUTRA as follows:  

For the period of ACDUTRA from April 30, 1994 to July 7, 1994, the VA examiner opined that it is less likely than not that the Veteran had contracted HIV during this period.  To support this opinion, the examiner cited an October 1994 laboratory test which was negative for HIV.

For the period of ACDUTRA from July 25, 1994 to August 19, 1994 the VA examiner opined that it is less likely than not that the Veteran contracted HIV during this period.  The examiner cited the same October 1994 laboratory test to support this conclusion.

For the period of ACDUTRA from July 6, 1995 to July 7, 1995, the VA examiner opined that it is less likely than not that the Veteran contracted HIV during this period. The examiner conceded that the Veteran may have been infected with HIV during this time, but found no evidence of the Veteran encountering a possible infecting source during those two days. 

The Board finds that the weight of the evidence fails to demonstrate that the Veteran became infected with HIV during a period of ACDUTRA. An October 1994 laboratory test confirms that the Veteran was not infected with HIV prior to that month.  This leaves only the period of ACDUTRA for July 6-7, 1995 in question.  However, there is no evidence of an event such as a documented needle stick, or something similar, to support a finding that the Veteran contracted HIV on during that two-day period.

The Veteran contends that his HIV was incurred in service.  The Board acknowledges the Veteran's assertions, but he is not competent to provide evidence pertaining to the etiology of his HIV because it is a complex medical issue. Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).

There is no competent evidence that establishes that HIV is due to any documented injury, disease, or other event or incident of his period of ACDUTRA or is otherwise related to ACDUTRA. A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA. VA is responsible for considering all such evidence, lay and medical. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Here, the evidence is not in relative equipoise. Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.


ORDER

Entitlement to service connection for HIV is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


